DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed May 6, 2022, has been entered.  Claims 1, 2 and 4-8 are currently pending in the application.  The previous 112(a) and (b) rejections have been withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tyrpin et al. (US 5,545,415) in view of Fujihara et al. (US 2009/0304891; cited on 3rd party disclosure).
Regarding claims 1 and 2, Tyrpin et al. teach a chewing gum composition comprising about 5% to about 95%, preferably 20% to 30% by weight gum base, a flavoring agent from about 0.5% to about 3.0% by weight, and a bulk sweetener that is erythritol from about 28 to 69% by weight (col. 2 lines 24-35).  Additional bulk sweeteners taught by Tyrpin et al. include sucrose, dextrose, and fructose, as well as sorbitol, mannitol and xylitol (col. 5 lines 1-14).  Tyrpin et al. teach the moisture content of the gum is less than 2.0% by weight (col. 2 lines 36-37).  All of these ranges fall with the claimed ranges.  Tyrpin et al. teach the chewing gum comprising softeners, including glycerin, from about 0.5 to 15% by weight in their chewing gums (col. 4 lines 55-61), with specific examples comprising 2.0 and 4.0 % by weight glycerin (e.g., Table 1 Exs. 2 and 3).  This range encompasses and thereby renders obvious the claimed range, and the examples fall within the claimed range.
Tyrpin et al. is silent as to the chewing gum comprising allulose and in an amount as claimed.
Fujihara et al. teach a chewing gum comprising gum base, flavoring agent, and bulk sweetener, where the bulk sweetener comprises xylitol and D-psicose (i.e., allulose) (e.g., Example 14).  Based on the values in Table 23, the chewing gum is considered to comprise 25% (0.5 g/2 g gum) of a mixture of 2:1 D-psicose:xylitol (i.e., bulk sweetener), providing a chewing gum comprising 16% allulose, 45% gum base, and 2.2% lemon flavor.  Fujihara et al. teach that D-psicose (i.e., allulose) is a sweetener to be used to reduce caloric content while having a taste comparable to sucrose [0009-0010].
Therefore, where Tyrpin et al. teach a chewing gum as set forth above and having a moisture content and glycerin content as claimed, and where Fujihara et al. teach a chewing gum comprising allulose in combination with other polyols, it would have been obvious to have utilized allulose in an amount as claimed in the chewing gum of Tyrpin et al. as Fujihara et al. teach chewing gums comprising an amount of allulose falling within the claimed ranges.  Therefore, the combination of Tyrpin et al. and Fujihara et al. would have been expected to provide the predictable result of a suitably sweetened, low-moisture chewing gum through no more than routine experimentation.
Regarding the allulose being mixed with the gum base to form the chewing gum composition Tyrpin teaches mixing the bulk sweetener with gum base to form the chewing gum (col. 6 lines 4-15).  It is also noted that the claims are product claims, where the step of mixing the allulose with the gum base is a product by process step.  Applicant has not shown any unexpected results arising from the allulose being mixed with the gum base.  Further, in the production of a chewing gum, the mixing of a bulk sweetener, which includes allulose, with the gum base is not considered an unobvious contribution over the prior art.
Regarding claim 4, Fujihara et al. teach D-psicose can be used in a crystalline form in chewing gum [0106], and also teach that the D-psicose is available as a syrup product [0027].  Therefore, it would have been obvious to have included allulose in a form as claimed in the chewing gum of Tyrpin et al. as crystalline allulose, as least, is specifically taught to be included in chewing gums.
Regarding claim 6, Tyrpin et al. teach the bulk sweetener in combination with high intensity sweeteners including aspartame (col. 5 lines 14-22; col. 9 lines 54-61).
Regarding claims 7 and 8, Tyrpin et al. teach the bulk sweetener can be sugar (i.e., sucrose) or sorbitol as set forth above with regard to claim 1.  Therefore, it would have been obvious to have provided the chewing gum with the bulk sweetener of sucrose or sorbitol as both sucrose and sorbitol are bulk sweeteners known to be included in chewing gums.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tyrpin et al. (US 5,545,415) in view of Fujihara et al. (US 2009/0304891; cited on 3rd party disclosure) as applied to claim 1 above, and in further view of Glass et al. (4,683,138; cited on IDS filed November 10, 2020).
Tyrpin et al. in view of Fujihara et al. teaches a chewing gum comprising allulose as set forth above with regard to claim 1.  Tyrpin et al. does not teach a liquid filled chewing gum where the liquid fill portion comprises allulose.
Glass et al. teaches a liquid filled chewing gum.  The liquid fill of Glass et al. is taught to comprise glycerin in combination with a sorbitol syrup (col. 3 lines 28-32).  A low-moisture chewing gum composition is taught to be filled with the liquid composition of Glass et al. (col. 7  lines 14-31).
Glass et al. is silent as to the liquid fill portion comprising allulose.
Fujihara et al. teach that D-psicose can be combined with sugar alcohols to provide a sweetener that compensates for the drawbacks of the taste of the sugar alcohol as well the modification of the taste of the D-psicose [0012-0014].  Fujihara et al. also teach that D-psicose is available as a syrup product [0027].
Therefore, where Tyrpin et al. teaches a low-moisture chewing gum, where Glass et al. teach that it was known to include polyols in the liquid portion of liquid filled low-moisture chewing gums, and where Fujihara et al. teach the combination of D-psicose with polyols in order to improve the taste of the polyols, it would have been obvious to have included D-psicose in the liquid fill of the chewing gum with the reasonable expectation that a suitably sweetener center-fill would have been provided.  This would have required no more than routine experimentation, as all of the claimed components are being utilized for their reported function in sweeteners and in compositions where sweeteners are known to be included.

Response to Arguments

Applicant's arguments filed May 6, 2022, have been fully considered.
The previous 112 (a) and (b) rejections (Remarks, pp. 4-5) have been withdrawn in view of applicant’s claim amendments. 

Applicant argues allulose has the unexpected property of humectancy, and that one looking to Cherukuri would be led away from allulose because Cherukuri teaches that humectants are not used in their chewing gum (Remarks, pp. 6-7).
The rejection over Cherukuri has been withdrawn in view of applicant’s amendment to claim the presence of at least 0.5% glycerin.  A new rejection over Tyrpin et al. is set forth above.  Therefore, applicant’s argument is moot.
Applicant argues that it would not have been obvious to have utilized the allulose of Fujihara in a chewing gum as Fujihara only teaches the allulose “enclosed within a chewing gum” (Remarks, pp. 7-8). 
This argument has been presented previously, and remains unpersuasive.  Where the prior art of Tyrpin et al. teaches the present of polyols/bulk sweeteners for inclusion in the chewing gum, but not allulose, and where Fujihara et al. teach allulose (i.e., psicose) in combination with polyols to provide a low-calorie sweeteners and includes allulose in chewing gums, to have included allulose in the chewing gum is not considered to represent an unobvious contribution over the prior art.  Rather, applicant is using a known bulk sweetener as a bulk sweetener in a chewing gum to provide the predictable result of a chewing gum.
Regarding the rejection of claim 5, applicant again argues that it would not have been obvious to have utilized allulose in a liquid chewing gum center where Glass teaches sorbitol (Remarks, pp. 9-10).
This argument is not persuasive. Fujihara teaches an allulose syrup as a sweetener, and teaches that allulose combined with polyols in sweetening compositions. Therefore, where Glass teaches sorbitol in the liquid chewing gum center, it would have been obvious to have also included allulose in the liquid fill, as allulose is taught to be combined with polyols including sorbitol. Further, this would have been expected to provide the predictable result of a liquid filled chewing gum having the desired sweetness. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791